DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-10 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant limitation “is not cooled or slowed” in instant claims 1 and 3 are not supported by the original disclosure.  See MPEP 2173.05(i), 3rd paragraph.  Claims 2, 4-5, 7-10 and 14 are rejected based upon dependency.
Allowable Subject Matter
The following comments are made below in order to advance prosecution.  If Applicant were to remove the newly placed limitations in claims 1 and 3 to overcome the 35 USC 112 rejection above, the following statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 1 and 3, prior art does not explicitly disclose, teach or suggest a hydrogen production method comprising combining solid aluminum, sodium hydroxide and acetic acid with a metal selected from the list consisting of iron, copper, tin, gold and platinum in a reaction exposed to natural light, wherein the metal provides a surface for hydrogen gas production, the production taking place at or above room temperature.  Flinn Scientific does not teach using acetic acid along with the aluminum and the sodium hydroxide; one of ordinary skill in the art would not look to Nippa in order to add acetic acid to the reaction mixture because Nippa does not pertain to hydrogen production and therefore is in a different field of endeavor.  Miki (US 20100209338 A1) discloses hydrogen generation mixing an aluminum alloy with a water-soluble salt of hydroxy acid (abstract).  Miki discloses the metallic material can be an alloy of aluminum and a metal such as Fe, Cu or Sn [29].  Miki states that the metallic material can be in plate or block form, but prefers powder form due to relatively stable oxide film [29].  Miki states that room temperature or a heated condition is preferred [29].  Miki does not disclose wherein the metal provides a surface for hydrogen production separate from said solid aluminum as Miki discloses the metals are alloyed and not separate.  Furthermore, while sodium acetate is a type of water-soluble salt of hydroxy acid, Miki explicitly teaches away from sodium acetate in Comparative Example 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794